Citation Nr: 0319032	
Decision Date: 08/05/03    Archive Date: 08/13/03

DOCKET NO.  98-15 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left foot disability, 
to include hammertoes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and A.D.


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran had active military service from October 1942 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which determined that the veteran 
had not submitted new and material evidence sufficient to 
reopen a claim of service connection for hammer toes of the 
left foot.

By a Board decision dated September 2000, new and material 
evidence was found to reopen the claim.


FINDINGS OF FACT

1.  Clear and unmistakable evidence of record establishes 
that a left foot disability preexisted the veteran's entry 
into active duty.

2.  Chronic worsening of a preexisting left foot disability 
during active service has been demonstrated. 


CONCLUSION OF LAW

Resolving reasonable doubt in the appellant's favor, a left 
foot disability, to include hammertoes was aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records show that the veteran complained of 
pains in the legs and feet in July 1943, for which he was 
treated.  Bilateral pes planus was noted on one occasion.  At 
an evacuation hospital in April 1945 a physician noted 
symptomatic residuals of poliomyelitis and indicated that 
there had been aggravation.  The veteran was hospitalized for 
several days in April 1945 for complaints of pain and 
weakness with numbness of the left lower extremity following 
long periods of weight bearing and an examination showed a 
one half inch atrophy of the left calf, some weakness of the 
posterior tibial and peroneal muscles and moderate cavo-varus 
deformity of the left foot, which was also somewhat smaller 
than its opposite member.  It was noted that the veteran 
first noticed weakness in his left foot and leg when he was 
13.  His mother asked him why he limped and in high school he 
noticed that he could not run as fast as others.  The veteran 
remembered being in the hospital when he was 5 or 6 years old 
for about one year following pneumonia and pleurisy, but 
remembered no illness followed by paralysis.  The diagnosis 
was atrophy of the left lower extremity calf and foot, mild 
in degree and classed as a residual of poliomyelitis in 
childhood.  The veteran's separation examination dated 
January 1946 indicated the above-described hospitalization, 
but no musculoskeletal defects were noted by the examiner.  

A March 1953 statement from B.H.S., M.D., indicated that the 
veteran had been examined in 1946 and 1947 and found to have 
claw foot following trench foot resulting from military 
service.

At his September 1953 RO hearing, the veteran testified that 
prior to service he had not problems with his foot.  He did 
indicate that while in school as a child he noticed a problem 
while running and could not keep up with the others.  He 
testified that it did not bother him enough to see a 
physician.  The veteran indicated that upon induction into 
the service he did not have any problems with his feet.  He 
testified that while in service in Germany he noticed his 
foot was swelling and he went to a field hospital and then to 
a hospital in France.  At the time he had been in service for 
a little over two years.  The veteran testified that when he 
was released he was put back on full duty.  The veteran 
indicated that at the time of discharge from service he did 
not have any foot complaints.  He indicated that he saw a 
doctor for his left foot the same year he was discharged from 
service.  

A statement from J.J.P., Jr., M.D., dated October 1976 
indicated that the veteran reported that at the age of 13 he 
was a victim of polio, which rendered him mono-paretic of the 
left lower extremity.  It was noted that he was inducted into 
the armed forces in October 1942 and the veteran reported 
that he often complained of pain in his legs, weakness and 
numbness of his left lower extremity after long periods of 
marching and standing.  After hospitalization in France, the 
veteran indicated that he was placed on limited duty 
assignment until his discharge from service.  The examiner 
indicated that from the veteran's history of difficulty with 
his left leg during service, it was conceivable that the 
veteran's limited reserve of the musculature of the left 
lower extremity was compromised, and that the present status 
of left lower extremity was a combination of: 1) aggravation 
of a previous condition by over-fatigue and over-exercising, 
causing loss of muscle power; 2) the natural physiological 
aging since his discharge.

An August 1977 statement from A.J.P., M.D., indicates that 
the veteran was seen for evaluation of his left lower 
extremity.  It was noted that the veteran had polio as a 
child and had residuals in the left lower extremity.  It was 
noted that the veteran presented a moderate degree of atrophy 
of the left lower extremity from the knee to the foot.  The 
veteran also had moderately severe hammertoe defects of all 
the toes except the large toe.  The veteran reported that he 
served in the Infantry in World War II and indicated that he 
did not have hammer toe defects prior to his entry into 
service and the only thing he had was a limp.  The examiner 
indicated that the condition in the veteran's left lower 
extremity although anteceding his term of military service 
was certainly aggravated by it.

At his September 1977 RO hearing, the veteran testified that 
his foot was found to be normal upon induction into service 
but after he left he noticed that his foot was giving him 
problems.  He indicated that he did not apply to the 
telephone company because of his foot and he did not pass the 
physical for the police department because of his foot.  The 
veteran testified that he was hospitalized in France for his 
foot and he was not sent back, but was given another 
assignment.  He indicated that his foot had never been the 
same since.  He indicated that after he was hospitalized in 
France he was taken out of the infantry and put in an 
ordnance company where they made him a telephone operator.  

At his July 1978 Travel Board hearing, the veteran testified 
that he did not have trouble with his left leg prior to 
entering service.  The veteran also indicated that he was in 
the Civilian Conservation Corps working as a telephone 
lineman for five months until his release in June 1940 and 
had no trouble with his foot.  Prior to entering the service 
he worked as a stock handler.  The veteran testified that he 
had no problem in basic training.  He indicated that while in 
Europe his foot swelled and the medic had to cut off his boot 
and he was sent to the field hospital and from the field 
hospital he was sent to France for two weeks.  After release 
from the hospital, the veteran was sent to an ordnance 
company and worked as a Teletype operator.  The veteran 
believed that the reason why his separation examination noted 
no abnormalities of the left leg or foot was because he was 
rushed through his examination.  He indicated he had trouble 
with his foot even at the time of discharge.  The veteran's 
wife testified that she had known the veteran since April 
1946 and was aware that he limped and attributed the 
disability to his service.  She indicated that she had seen 
his feet at the beach and noticed that his left leg was small 
than the right leg.

At his July 2000 Travel Board hearing, the veteran testified 
that his left foot was always smaller than his right, but he 
never had hammer toes prior to entering the military service.  
He indicated that prior to entering the military he was a 
telephone linesman in the Civilian Conservation Corps.  After 
returning home he stated that he applied to Bell Telephone 
but was rejected for unknown reasons.  The veteran worked as 
a stock handler prior to entering service.  He testified that 
he did not have problems with his foot prior to service.  The 
veteran indicated that initially he was in the Air Force but 
was later switched to the Infantry in the Army.  While in the 
Infantry, his foot began to bother him when he was in 
Düsseldorf, Germany.  The veteran indicated that he could not 
move his foot and called for a medic who indicated that his 
ankle was swollen and cut his shoe off.  He stated that he 
was placed on a plane and sent to a hospital in Nancy, 
France.  In France he received whirlpool treatments and 
massages.  The veteran indicated that after his hospital stay 
the doctor put him on limited assignment and not to go back 
to his original outfit indicating that his original condition 
was aggravated by service.  He was on a temporary assignment 
in Germany until he had enough points to go home.  At his 
separation examination he did not mention his foot problems.  
After getting out of the service he did not file for benefits 
because no one told him to do so.  The veteran testified that 
in 1953 he saw a doctor who diagnosed hammertoes.  After 
leaving service he worked for his father who was a tailor for 
approximately one year.  This job required him to sit at a 
machine.  

At his February 2001 VA examination, the examiner noted that 
the veteran had polio diagnosed in the 1930's.  The veteran 
reported pain in his feet accompanied by weakness with no 
stiffness and occasional swelling and no sensation of heat or 
redness.  The veteran indicated that he took no medication, 
but at times trips over his feet.  The impression was hallux 
valgus deformities noted in both feet along with severe 
flexion deformities in the toes.  The examiner opined that 
despite/in spite of the fact that the veteran had 
"swelling" of the foot in World War II it was unlikely that 
this event in and of itself was the reason that he would have 
bilateral hallux valgus deformities of the great toe and 
hammertoes thereafter.  It was also noted that the veteran 
had a diagnosis of poliomyelitis in pre-war years.  The 
examiner indicated that the reason for the initial swelling 
remained unclear as trauma was not mentioned by the veteran 
as being the cause and the aforementioned reasons for the 
examination could not substantiate his present condition 
being related to the initial event.

A VA examination of the feet was conducted in November 2002.  
The examiner noted that the veteran was claiming service 
connection for left hammertoes secondary to his post polio 
syndrome.  The diagnoses of his left foot were residuals of 
poliomyelitis, hammer toes, hallux valgus, and pes planus 
second degree.  The polio was diagnosed in the 1930's.  In 
April 1945, he was hospitalized due to weakness and swelling 
of the left foot after marching.  The diagnosis was residuals 
poliomyelitis, left lower extremity, symptomatic.  He was 
separated from service in 1946.  A note by a doctor in 1953 
stated that the veteran had claw toes in 1946.  Hammertoes 
were recorded in 1977.  The examiner also noted that there 
were no hammertoes before entry and in the separation 
examination was not evident in the claims file.  Nonetheless, 
the examiner believed hammertoes was an aggravation of his 
polio while in service.  It was a natural progression caused 
by many factors, not necessarily more likely by polio or by 
marching.

Criteria

There has been a significant change in the law during the 
pendency of this appeal.  
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126, (West Supp. 2002); see Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002) (holding that only section 4 of 
the VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001). 

With regard to the development that has been undertaken in 
this case, the record includes service medical records; 
statement from B.H.S., M.D., dated March 1953; September 1953 
RO hearing transcript; statement from J.J.P., Jr., M.D., 
dated October 1976; August 1977 statement from A.J.P., M.D.; 
September 1977 RO hearing transcript; transcript of July 1978 
Central Office hearing; transcript of July 2000 Travel Board 
hearing; VA examinations dated February 2001 and November 
2002.

Additionally, the record shows that the veteran has been 
notified of the applicable laws and regulations, which set 
forth the criteria for entitlement to the benefit at issue.  
The discussions in the rating decision, statement of the 
case, and supplemental statement of the case have informed 
the veteran of the information and evidence necessary to 
warrant entitlement to the benefit sought.  In August 2002, 
the Board believed that further development in the case was 
needed and had a VA examination scheduled to determine the 
nature and etiology of the veteran's left foot disability.  

After development was completed, the Board notified the 
veteran of the new evidence received.  By a letter signed 
June 2003, the veteran waived agency of original jurisdiction 
(AOJ) consideration of any additional evidence obtained in 
his appeal since the issuance of his last supplemental 
statement of the case, including any evidence developed and 
obtained by the Board.

The veteran was sent a VCAA letter in January 2001.  In 
accordance with the requirements of the VCAA, the letter 
informed the appellant what evidence and information VA would 
be obtaining.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  

Thus, through items of correspondence the RO has informed the 
appellant of the information and evidence necessary to 
substantiate his claim.  Therefore, further development is 
not needed to meet the requirements of the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A veteran is presumed to be in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities or disorders noted at the time of the 
examination, acceptance and enrollment for service.  Clear 
and unmistakable evidence that the disability manifested in 
service existed before service will rebut the presumption.  
38 U.S.C.A. §§ 1111, 1132, 1137 (West 2002); 38 C.F.R. 
§ 3.304(b).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306 (2002).  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b);  Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).

The United States Court of Appeals for Veterans Claims 
(Court) has consistently stated that "temporary or 
intermittent flare-ups during service of a preexisting injury 
or disease are not sufficient to be considered 'aggravation 
in service' unless the underlying condition, not just the 
symptoms, has worsened."  See Maxson v. West, 12 Vet. App. 
453, 458 (1999), citing Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991); see also Daniels v. Gober, 10 Vet. App. 474, 479 
(1997).

Analysis

Service medical records show no indication of a left foot 
disability at entry.  The veteran complained of pain in his 
legs and feet in July 1943 and in 1945 was hospitalized for 
symptomatic residuals of poliomyelitis and there was 
indication there had been aggravation.  The veteran gave a 
history of polio as a child.  A statement from B.H.S., M.D., 
dated March 1953 indicated that the veteran had been examined 
in 1946 and 1947 and found to have claw foot following trench 
foot resulting from military service.  At his hearings, the 
veteran testified that he always knew there was a difference 
in his left leg, since it was smaller than the other, but did 
not have any actual problems until after he was inducted into 
the military.  A statement from J.J.P., Jr., M.D., dated 
October 1976 indicated that it was conceivable that the 
veteran's limited reserve of the musculature of the left 
lower extremity was compromised, and that the present status 
of the left lower extremity was a combination of aggravation 
of a previous condition by over fatigue and over-exercising, 
causing loss of muscle power, and the natural physiological 
aging since discharge.  An August 1977 statement from A.J.P., 
M.D., indicated that the condition in the veteran's left 
lower extremity although anteceding his term of military 
service was certainly aggravated by it.  A VA examiner's 
opinion in November 2002 indicated that the hammertoes were 
an aggravation of the veteran's polio while in service.

In view of the report of the November 2002 examination, the 
evidence in this case is approximately balanced regarding the 
question of whether the pre-service poliomyelitis underwent 
an increase in severity during the veteran's military duty.  
Therefore, the benefit-of-the-doubt will be conferred in his 
favor and his claim for service connection for a left foot 
disability, to include hammer toes is granted, subject to the 
controlling laws and regulations which govern awards of VA 
compensation.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.400 (2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to service connection for a left foot disability, 
to include hammertoes is granted.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

